Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein a closed end of the first ground unit is connected to the first side, and another closed end of the first ground unit is connected to the second side, to jointly form a first closed loop with the ground plane, and a physical length of the first ground unit matches the first high-frequency signal and the second high-frequency signal to provide grounding of the first high-frequency signal and the second high-frequency signal; and 15a second ground unit, forming a second closed loop, wherein the second ground unit is connected to the first ground unit, and a physical length of the second ground unit is greater than the physical length of the first ground unit, wherein a sum of the physical length of the second ground unit and the physical length of the first ground unit matches the first low-frequency signal and the second low-frequency signal, and 20the second ground unit and the first ground unit jointly provide the grounding of the first low- frequency signal and the second low-frequency signal.” 
Claims 2-5 depend therefrom.
Regarding independent claim 6, patentability exists, at least in part, with the claimed features of “wherein a closed end of the first ground unit is connected to the first side, and another closed end of the first ground unit is connected to the second side, to jointly 15form a closed loop of the first ground unit with the ground plane, and a physical length of the first ground unit matches the first high-frequency signal and the second high-frequency signal to provide grounding of the first high-frequency signal and the second high-frequency signal; and a second ground unit, forming a closed loop of the second ground unit, wherein the second 20ground unit is connected to the first ground unit, and a physical length of the second ground unit is less than the physical length of the first ground unit, wherein a sum of the physical length of the second ground unit and the physical length of the first ground unit matches the first low-frequency signal and the second low-frequency signal, and the second ground unit and the first ground unit jointly provide the grounding of the first low-25frequency signal and the second low-frequency signal.”
Claims 7-10 depend therefrom.
Wu (US 10164330), Wei (US 10916851), Wu (US 11011837) and Abdul-Gaffoor (US 9008728) are all cited as teaching some elements of the claimed invention including an antenna system, comprising: a ground plane, comprising a first side and a second side; 5a first antenna unit, connected to the first side, wherein the first antenna unit is configured to receive and transmit a high-frequency signal and a low-frequency signal; a second antenna unit, connected to the second side, wherein the second antenna unit is configured to receive and transmit the high-frequency signal and the low-frequency signal; 10a first ground unit, wherein a closed end of the first ground unit is connected to the first side; and 15a second ground unit, wherein 20the second ground unit and the first ground unit provide grounding of the first low-frequency signal and the second low-frequency signal.
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845